Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 1 of 32




                      EXHIBIT 5
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 2 of 32



                                                                       Page 1

   1                        UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
   2
   3                    CASE NO. 20-60416-CIV- CANNON/HUNT
   4
   5      TOCMAIL INC., a Florida
          corporation,
   6
                           Plaintiff,
   7
          -vs-
   8
          MICROSOFT CORPORATION, a
   9      Washington corporation,
  10                    Defendant.
          __________________________________/
  11
  12
  13                         VIDEOTAPED DEPOSITION OF
                                     AMAR PATEL
  14
  15
  16                         Wednesday, March 10, 2021
                               12:02 p.m. - 8:58 p.m.
  17
  18
                                  By videoconference
  19
  20
  21
  22
  23
  24                       Stenographically Reported By:
                              Dianelis Hernandez, FPR
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 3 of 32



                                                                       Page 2

   1      APPEARANCES:
   2
   3      On behalf of the Plaintiff:
              JOHNSON & MARTIN, P.A.
   4          500 W. Cypress Creek Road
              Suite 430
   5          Fort Lauderdale, Florida 33309
              954-790-6699
   6          BY: Joshua D. Martin, Esquire via videoconference
              josh.martin@johnsonmartinlaw.com
   7
   8
          On behalf of the Defendant:
   9          GREENBERG TRAURIG, LLC
              1000 Louisiana Street
  10          Suite 1700
              Houston, Texas 77002
  11          713-374-3541
              BY: Mary-Olga Lovett, Esquire via videoconference
  12          lovettm@gtlaw.com
  13
  14
          VIDEOGRAPHER:      Edan Cope
  15
          ALSO PRESENT:      Michael Wood
  16                         Aaron Wolke
                             Rachel Hymel
  17                         Evie Cobos
  18
  19
  20
  21
  22
  23
  24
  25

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 4 of 32



                                                                        Page 3

    1                           INDEX OF PROCEEDINGS
    2       WITNESS                                                    PAGE
            AMAR PATEL
    3       DIRECT EXAMINATION BY MR. MARTIN                               5
    4       CERTIFICATE OF OATH                                          238
            CERTIFICATE OF REPORTER                                      239
    5       READ & SIGN LETTER TO WITNESS                                240
            ERRATA SHEET                                                 241
    6
    7
                                  PLAINTIFF EXHIBITS
    8       EXHIBIT                      DESCRIPTION                   PAGE
            Exhibit    1    Expert disclosures                            14
    9       Exhibit    2    PowerPoint presentation                       24
            Exhibit    3    E-mail chain                                  32
  10        Exhibit    4    E-mail chain                                  42
            Exhibit    5    Expert report                                 46
  11        Exhibit    6    Sonar phish anti-evasion update               49
            Exhibit    7    E-mail chain                                  63
  12        Exhibit    8    10/11/2016 E-mail                             66
            Exhibit    9    PowerPoint presentation                       67
  13        Exhibit    10   3/10/2017 E-mail                              81
            Exhibit    11   PowerPoint presentation                       81
  14        Exhibit    12   E-mail chain                                  85
            Exhibit    13   E-mail chain                                  91
  15        Exhibit    14   Bosh discussion prep                          99
            Exhibit    15   PowerPoint presentation                      111
  16        Exhibit    16   E-mail chain                                 117
            Exhibit    17   E-mail chain                                 133
  17        Exhibit    18   E-mail chain                                 146
            Exhibit    19   Hypothetical example                         157
  18        Exhibit    20   Targeted PDF                                 167
            Exhibit    21   8/21/2018 E-mail                             179
  19        Exhibit    22   4/27/2020 E-mail                             181
            Exhibit    23   PowerPoint presentation                      182
  20        Exhibit    24   3/13/2019 E-mail                             194
            Exhibit    25   PowerPoint presentation                      194
  21        Exhibit    26   Appendix                                     203
            Exhibit    27   E-mail chain                                 208
  22        Exhibit    28   PowerPoint presentation                      225
  23
  24
  25

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 5 of 32



                                                                      Page 15

   1      BY MR. MARTIN:
   2                  Q.    So if you look in that first paragraph, it
   3      said that Microsoft identifies and discloses Jason Rogers
   4      and Amar Patel, employees of Microsoft, as persons who
   5      may be used at trial to present evidence of Rules 702,
   6      703 or 705 of the Federal Rules of Evidence.
   7                        Did you know that Microsoft has disclosed
   8      you as someone that may provide evidence that would be
   9      considered expert evidence at trial?
  10                  A.    Yes.
  11                        MS. LOVETT:      Amar, yeah, that's fine.       I
  12                  caution you that if you know any of that because
  13                  you discussed it Microsoft lawyers or anybody in
  14                  the Microsoft inhouse team, I don't want you to
  15                  discuss any content of those conversations.           I
  16                  think you've answered the question, though.
  17      BY MR. MARTIN:
  18                  Q.    Yeah, and I'm not looking for any of that.
  19                        So just to clarify for the record, you
  20      said, yes, you were aware?
  21                  A.    Yes.
  22                        MR. MARTIN:      Aaron, can you scroll to
  23                  page 3, please.
  24      BY MR. MARTIN:
  25                  Q.    Okay.   Here is where it says that Microsoft

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 6 of 32



                                                                        Page 20

   1      most commonly observed cyberthreats?
   2                  A.    Yes.
   3                  Q.    And you said that that started around 2015,
   4      2016?
   5                  A.    We observed phishing scaling up in the
   6      2017, sort of the -- I would say December, January and
   7      then going into -- December, January 2000 -- January 2017
   8      and the escalating in the year 2017.
   9                  Q.    Do you know when did Microsoft first start
  10      seeing phishing in any capacity?
  11                  A.    I don't know the answer to that.
  12                  Q.    The next sentence there says, "he will
  13      explain how Safe Links was developed."               Can you please
  14      explain how Safe Links was developed?
  15                  A.    Yeah.   So Safe Links was originally
  16      created --
  17                        MS. LOVETT:      I'm going to object to
  18                  vagueness of the question.           I'm sorry.
  19                        But, Mr. Patel, go ahead and do your best.
  20                        THE WITNESS:      Okay.
  21                  A.    So Safe Links was originally created as a
  22      reputation service where we used a reputation server to
  23      evaluate links clicked on by users who receive links
  24      within Microsoft mail, Office 365 mail.               It eventually
  25      evolved as the sort of state or the art -- attacker state

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 7 of 32



                                                                      Page 23

   1                  A.   Well, the -- would you mind if I clarify a
   2      little bit?
   3                  Q.   Sure.
   4                  A.   When we think about observed cyberattack,
   5      in my context a cyberattack is -- there is a difference
   6      between -- what a cyberattack is and the tactics used to
   7      conduct these cyberattacks.           A cyberattack can be a
   8      phishing attack or it can be a ransomware attack or it
   9      can be what's referred to as advance persistent threat
  10      where an attacker is trying to gain a foothold in some
  11      kind of corporate infrastructure.              And so these are what
  12      we think about as cyberattacks.
  13                       When we think about this network evasion we
  14      think of that as a tactic where the attacker is trying to
  15      use a technique in order to increase the likelihood of
  16      success in their attack.         And so I just wanted to be
  17      clear on the language.        Commonly cyberattacks today
  18      include phishing attacks, you know, ransomware attacks,
  19      more targeted attacks on infrastructure to gain foothold.
  20      But a common -- a tactic that we have observed that is
  21      used today is network evasion.            And, yes, you can say
  22      it's a common tactic.
  23                  Q.   So I mean, would you call network evasion
  24      an attack vector?
  25                  A.   I would say -- I would call network evasion

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 8 of 32



                                                                          Page 24

   1      a tactic for evading detection for an -- a tactic an
   2      attacker uses to evade security products.                  That's how I
   3      would refer to it.
   4                  Q.    Okay.   So regarding the statement here,
   5      "Mr. Patel will opine that network evasion is not the
   6      most commonly observed cyberattack," would you change the
   7      wording of that in any way?
   8                  A.    I think the wording is fine.              I think
   9      what's stated here is accurate, but I'm just trying to
  10      clarify, you know, how I think about the problems.                    You
  11      are asking me my opinion, but I think the way it's stated
  12      here is fine.
  13                  Q.    Okay.   What cyberattacks would be more
  14      common sitting here in 2021 than network evasion?
  15                  A.    Well, phishing is a type of cyberattack
  16      that is very common today.
  17                  Q.    Is it the most common?
  18                  A.    Phishing I would say it's most common, yes.
  19                        MR. MARTIN:      Aaron, can you pull MICROSOFT
  20                  42251, please?
  21                        (Plaintiff's No. 2 was marked for
  22                  identification.)
  23      BY MR. MARTIN:
  24                  Q.    Okay.   This is what we are marking as
  25      Exhibit 2 to your deposition today.                  Have you seen this

                                    Veritext Legal Solutions
       800-726-7007                                                             305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 9 of 32



                                                                      Page 30

   1      what that means?
   2                  A.   No, I think that's exactly -- my
   3      explanation prior is -- was saying exactly that.              I guess
   4      I was a little bit more brief in that bullet point.
   5                  Q.   So how are attackers able to show malicious
   6      URL payloads in a target region and clean elsewhere?
   7                  A.   They are able to understand what region the
   8      recipients are in based on the visits to their website.
   9                  Q.   Okay.   Number 2 there, "in the past ATP
  10      FN'd because we would cache a clean verdict and apply the
  11      reputation globally."       Just from yesterday, ATP means
  12      Advanced Threat Protection, correct?
  13                  A.   Yes.
  14                  Q.   And FN means false negative?
  15                  A.   Yes.
  16                  Q.   And, again, can you just refresh what is a
  17      false negative?
  18                  A.   A false negative is a situation where we
  19      rendered a clean verdict on something that was actually
  20      bad.
  21                  Q.   And what's a false positive?
  22                  A.   That's when you render a bad verdict on
  23      something that's actually clean.
  24                  Q.   So going back to that Number 2, so why did
  25      that happen in the past?         Why did caching a clean verdict

                                    Veritext Legal Solutions
       800-726-7007                                                       305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 10 of 32



                                                                      Page 31

    1      and applying reputation globally cause false negatives
    2      for ATP?
    3                  A.      Because of bullet Number 1.
    4                  Q.      Because hackers were able to show the
    5      malicious URL payloads in the target region and clean
    6      elsewhere?
    7                  A.      Yes.
    8                  Q.      When did you first learn that geo -- that
    9      attackers were using geo evasion to cause ATP false
   10      negatives?
   11                  A.      In terms of phishing?
   12                  Q.      Yeah.
   13                  A.      In terms of phishing, this initially, I
   14      believe, we reported this out in the June time frame.
   15      The work for this -- the specification work, I believe,
   16      for this feature started in the May 2018 time frame.              So
   17      you know, sometime in the first quarter, second quarter
   18      of 2018 we were seeing geo distributed FNs associated
   19      with bullet Number 1, and that motivated the work that
   20      culminated in the release of this feature.
   21                  Q.      Okay.   So and that was with respect to
   22      phishing.        What about with anything else, when did
   23      attacker -- when did you first note that attackers were
   24      using geo evasion to cause ATP false negatives?
   25                  A.      We observed attackers using geo evasion

                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 11 of 32



                                                                        Page 36

    1      identity protection where we can actually identify a
    2      anomalous activity on that user's account and then enable
    3      that -- notify and enable the user to reset their account
    4      so no harm can be done.
    5                  Q.    Okay.   Specifically with respect to Sonar,
    6      which is referenced here, so geo evasion was able to
    7      bypass it here in 2020?
    8                  A.    That's what this says, yeah.
    9                        MR. MARTIN:      Aaron, can you scroll up?
   10                  Keep going up.    Hold on.        Right there.   Stop.
   11      BY MR. MARTIN:
   12                  Q.    Okay.   And right there in the -- it's in
   13      the middle of the page.        Again, that's from Mr. Partyka
   14      on February 20, 2020 at 7:53 a.m.; do you see that?
   15                  A.    Yes.
   16                  Q.    Okay.   And it was to you and some others at
   17      Microsoft, correct?
   18                  A.    Correct.
   19                  Q.    Do you see under "past due:          Invoice"
   20      there, do you see where it says the second bullet point,
   21      "site is using geo evasion so Sonar returned always good
   22      verdict even at the time of click or after submission."
   23      Do you see that?
   24                  A.    I do.
   25                  Q.    And we said earlier, what is the verdict

                                     Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 12 of 32



                                                                      Page 37

    1      again?
    2                  A.   A verdict is just the determination from
    3      Sonar whether it thought the website -- the link was good
    4      or bad.
    5                  Q.   Okay.   So a good verdict means the link was
    6      good?
    7                  A.   The good verdict means that at the time we
    8      evaluated that URL we determined it was clean.             The
    9      reason why I'm making that clarification is URLs can be
   10      submitted to detonation so we may see the same URL
   11      multiple times and we may render a different verdict at a
   12      different time.
   13                  Q.   Okay.   And what is -- it goes on to say,
   14      "even at the time of click."          What is time of click?
   15                  A.   Time of click is when Safe Links is enabled
   16      for a customer and the user clicks on a link in the mail,
   17      and at that time of click the link is then routed to the
   18      detonation service.
   19                  Q.   Okay.   So what does it mean that Sonar --
   20      where it says here, "Sonar returned always good verdict
   21      even at the time of click or after submission?"
   22                  A.   Let me see here.        I'm just trying to find
   23      that sentence again.
   24                  Q.   Yeah.   Right next to where Aaron's arrow is
   25      on the bullet point.

                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 13 of 32



                                                                      Page 45

    1      Microsoft as to why these IP ranges were out there.
    2      Certainly, I was curious myself, obviously.
    3                  Q.   So are the IP ranges for EOP and Sonar
    4      still publicly available today?
    5                  A.   I don't know the answer to that.
    6                  Q.   So this e-mail was in October of 2018, do
    7      you know if they were made public or updated at any point
    8      after that?
    9                  A.   I don't know.
   10                  Q.   Now, when you were just in that answer a
   11      second ago, you mentioned colleagues, and I want to be
   12      clear I'm never going to ask you to disclose anything --
   13      any communication you've had with attorneys, but if --
   14      when you say the words colleagues, if you are not
   15      referring to your attorneys, what colleagues did you
   16      speak with regarding this?
   17                  A.   Yeah, I don't recall their names, but I was
   18      referred to folks in the exchange organization who had
   19      knowledge of why these IP addresses were available to the
   20      public.
   21                       They also educated me at that time -- well,
   22      they also reminded me that IP address information is
   23      public information already.          And, you know, attackers
   24      could easily get this information on their own as well
   25      through, you know, IP look up services and things like

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 14 of 32



                                                                      Page 50

    1                  A.   Which bullet is it?
    2                  Q.   The third bullet point.
    3                  A.   Yes.
    4                  Q.   Okay.   So how does routing traffic through
    5      anonymous proxy services combat Microsoft IP evasion?
    6                  A.   Sure.   So just to refresh when we think
    7      about IP evasion, IP evasion is where an attacker is
    8      choosing to show the recipient of the link that they had
    9      sent a website based on where they are coming from, what
   10      IP ranges they are coming from.            And so in this case when
   11      we would say Microsoft IP evasion the attacker is
   12      Microsoft's IP ranges and then deciding based on that
   13      information to show them, you know, Site B versus Site A,
   14      for example.
   15                       In this case if we are able to route our
   16      traffic through non-Microsoft IP ranges we have the
   17      ability to show the attacker a set of IP ranges that are
   18      not associated with Microsoft.
   19                  Q.   Okay.   Can you explain so how would that
   20      combat Microsoft IP evasion?
   21                  A.   So if attacker is deciding to show a bad
   22      payload based on Microsoft IP ranges and they see
   23      non-Microsoft IP ranges then we have the opportunity to
   24      see that bad payload during the detonation process.
   25                  Q.   Okay.   The bullet point right above that

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 15 of 32



                                                                      Page 81

    1      slide are two different things.             They are not the same
    2      thing --
    3                  Q.    Okay.
    4                  A.    -- first of all.        And then can you just
    5      repeat your question?
    6                  Q.    Yeah.   So can attackers use IP evasion to
    7      hide malicious content from other cybersecurity vendors,
    8      not just Microsoft?
    9                  A.    Yes.
   10                        MR. MARTIN:      Aaron, will you pull up 42010.
   11                        (Plaintiff's No. 10 was marked for
   12                  identification.)
   13      BY MR. MARTIN:
   14                  Q.    Okay.   This is an e-mail from you dated
   15      March 10, 2017, correct?
   16                  A.    Yes.
   17                  Q.    And it has an attachment?
   18                  A.    Yes, it does.
   19                  Q.    Okay.   And this is Exhibit 10.
   20                        MR. MARTIN:      Aaron, can you go ahead and
   21                  now pull up 42011?
   22                        (Plaintiff's No. 11 was marked for
   23                  identification.)
   24      BY MR. MARTIN:
   25                  Q.    This is TechReady 24, was this the

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 16 of 32



                                                                       Page 88

    1      URL, but that URL isn't recognized as an URL in the body
    2      of the e-mail when the recipient receives it.              That's
    3      what I'm reading here.
    4                       And so if -- what that means is if text in
    5      the body of the e-mail is only recognized as text instead
    6      of an URL, it won't be clickable.             And so what can happen
    7      is a user can cut and paste that text into a browser and
    8      visit it as opposed to clicking on it.              It wouldn't be
    9      clickable in the mail but they might cut and paste it and
   10      directly put in the address bar of the browser.
   11                       So if we don't recognize text as an URL in
   12      an e-mail for Office 365 then it doesn't become
   13      clickable, and in order to trigger Safe Links a user has
   14      to first click on a link.
   15                  Q.   Well, under the result there, it says,
   16      "therefore, the protection is evaded and the victim is
   17      able to click on the link without Safe Links."              It seems
   18      like there was a link there for them to click on.
   19                  A.   Yeah, I don't know if I can conclude that
   20      because what they are saying here, if you note in the
   21      result section, the first sentence, "Safe Links does not
   22      detect some of the URLs in the mail."
   23                       And Safe Links does not -- is not meant to
   24      detect URLs in the mail.        The mail itself, the Office 365
   25      mail client is supposed to detect whether a string of

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 17 of 32



                                                                      Page 98

    1      used which is easily attributable to Microsoft."             So why
    2      is an IP address range used which is easily attributable
    3      to Microsoft?
    4                  A.      So we have a Microsoft service and we route
    5      our traffic out Microsoft IP ranges, that's a fact.              For
    6      the vast majority of services, you know, in Microsoft
    7      that's perfectly fine.          Because we discovered and also
    8      know about this idea of where an attacker will attempt to
    9      evade detection by identifying Microsoft's IP ranges and
   10      serve a different payload, we introduced IP Anonymization
   11      to address that situation.
   12                          And so, again, the reason why I was asking
   13      above.
   14                          THE WITNESS:      If we can scroll up in the
   15                  mail, please.
   16                  A.      In regards to that comment I didn't know
   17      what they had turned on, and that's why I asked are they
   18      running their entire -- our entire security stack?              Is
   19      Safe Links turned on?         Is safe attachments turned on?
   20      It's not just one switch that turns everything on.              You
   21      actually have to configure the services to turn on the
   22      different protections and select for whom.
   23                          I think you'll notice in the mail that the
   24      person indicated, you know, they did it for a small group
   25      of users.        So we weren't sure, you know, what was turned

                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 18 of 32



                                                                        Page 136

    1                  A.    There are situations where an attacker will
    2      identify Microsoft's IP ranges and then decide to serve a
    3      different kind of website.          They may serve Website B
    4      instead of Website A.       And so in situations where
    5      attackers are trying to determine what kind of web pages
    6      to serve a user we use Proxify as a way to route
    7      detonation traffic out non-Microsoft IP ranges.
    8                  Q.    So what is its purpose?
    9                  A.    The purpose of Proxify is to provide a
   10      mechanism to route our detonation traffic out of
   11      non-Microsoft IP ranges.
   12                  Q.    And what is Proxify?
   13                  A.    Can you be more specific in your question?
   14                  Q.    Yeah.   What is Proxify?           I mean, what
   15      exactly is it?
   16                  A.    It's a company that provides a service for
   17      routing traffic.
   18                  Q.    For routing IP traffic?
   19                  A.    For routing internet, outbound internet
   20      traffic.
   21                        MR. MARTIN:      Okay.      So if you keep
   22                  scrolling there, Aaron, there is a chart there
   23                  that says Proxify effectiveness.
   24      BY MR. MARTIN:
   25                  Q.    What exactly is this showing?

                                     Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 19 of 32



                                                                      Page 145

    1      some of our trade secrets.         We don't necessarily -- let
    2      me put it in a different way.
    3                       We don't actually have to determine if we
    4      get a 200 OK or not 200 OK to determine if we should
    5      route a link clicked to Proxify.             We don't actually need
    6      to know whether it's 200 OK or non-200 OK to route an URL
    7      clicked through Proxify today.
    8                  Q.   Okay.   So you are saying the status code is
    9      no longer the criteria that's used to determine whether
   10      URLs are routed through Proxify?
   11                  A.   Status code is used.           We still use the
   12      non-200 OK and non-zero, but we have added a new approach
   13      where we do not need to know the status code to route.
   14                  Q.   And that's how you are saying that some 200
   15      status code would actually be routed through Proxify?
   16                  A.   That's right.       I don't -- you know, I don't
   17      know, but I assume that given the volume we are talking
   18      about some of them will be 200 OK.              I think it's safe to
   19      say that.
   20                  Q.   Okay.   So when did that new criteria start
   21      where it was more than just non-200 and non-zero response
   22      code being routed through Proxify?
   23                  A.   You know, we have been working on it for
   24      I'd say six to eight months, and recently rolled out,
   25      probably near the beginning of this year or -- I'd say in

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 20 of 32



                                                                      Page 146

    1      this quarter.
    2                  Q.    Okay.   So and I don't want to misstate what
    3      you are saying.      So where this says here, "we currently
    4      route only non-200 and non-zero response code unscrambled
    5      URLs to Proxify," that was the old way and that was up
    6      through maybe Q1 of this year, and now there is a new
    7      criteria where some 200 status code could get routed
    8      through Proxify?
    9                  A.    Yeah.   You know, we have evolved our
   10      techniques.      We have identified new novel ways to do this
   11      routing so we have been working on developing that
   12      technology last year and we've now been able to get it in
   13      production earlier this year.
   14                        MR. MARTIN:      Okay.      Aaron, can you pull up
   15                  58185?
   16                        (Plaintiff's No. 18 was marked for
   17                  identification.)
   18      BY MR. MARTIN:
   19                  Q.    Okay.   This is an e-mail chain.         The first
   20      e-mail there is April 16, 2020; do you see that?
   21                  A.    Yes.
   22                        MR. MARTIN:      Okay.      Aaron go down to -- and
   23                  this is Exhibit 18 -- go down to 58188.          You can
   24                  keep going down.
   25

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 21 of 32



                                                                        Page 149

    1      oversimplifying for sake of example -- the attacker will
    2      be able to see that.      So we haven't really helped
    3      ourselves in addressing the problem.                That's why it's
    4      better to be selective where you are not making drastic
    5      changes to the system where they are completely
    6      noticeable and traceable.
    7                  Q.   Okay.   So you are saying you can't route
    8      100 percent through Proxify because of what you just
    9      explained, attackers will catch on?
   10                  A.   Yeah.   My sentiment in 5(c)(iii), Number 1,
   11      the IP can't route, is this idea that if you change
   12      behavior wholesale it is noticeable and the attackers
   13      will notice that.     And so by doing that we are actually
   14      doing ourselves harm by indicating to the attacker a
   15      telegraphing move, as they say.
   16                  Q.   What does black list mean?
   17                  A.   Black list is -- you can interpret this in
   18      a couple of ways.     If you recall in the other exhibit
   19      that we had discussed there was a piece of malware that
   20      had names of, you know, different companies where they
   21      said, hey, if traffic originates from these companies do
   22      something else.     The concept here is the same, where if
   23      an attacker notices the entire body of traffic moves from
   24      one range to another range they will simply conclude that
   25      new range is where all the traffic is coming from and

                                    Veritext Legal Solutions
        800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 22 of 32



                                                                         Page 150

    1      evade that particular range of IPs, because we basically
    2      told them that we changed our IP ranges based on
    3      behavior.
    4                  Q.    Okay.    So if you routed -- if you routed
    5      100 percent through Proxify attackers then would black
    6      list them?
    7                  A.    Attackers may assume that, okay, Microsoft
    8      just changed its IP ranges to these other set of IP
    9      ranges so I'm going to assume it's Microsoft and do the
   10      same kind of IP evasion on those ranges too.
   11                  Q.    So would attackers black listing IP
   12      addressing -- black listing Proxify IP addresses result
   13      in an increase or decrease of Safe Links' effectiveness?
   14                  A.    Can you repeat the question?
   15                  Q.    Yes.    Would attackers black listing Proxify
   16      IP addresses result in a increase or decrease in Safe
   17      Links' effectiveness?
   18                        MS. LOVETT:       Objection.        Assumes facts not
   19                  in evidence.
   20                        You may answer.
   21                  A.    It's hard to say, and the reason why it's
   22      hard to say is I can't predict what an attacker will do.
   23      And the reason I'm saying that is this company Proxify,
   24      we are not its only customer.             And so if an attacker
   25      chose to do such a thing then they would render, you

                                      Veritext Legal Solutions
        800-726-7007                                                         305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 23 of 32



                                                                     Page 152

    1      threats, you know.        And we call that a single point of
    2      failure in the security world.
    3                        In general, we don't want to have a single
    4      point of failure because if you are, you know, hinging on
    5      one thing going right 100 percent of the time, you know,
    6      we know just based on human experience that's not a wise
    7      thing to do.      And so that's why we have these different
    8      layers of protection, which I mentioned prior, like the
    9      time travel, like the identity protection, like heuristic
   10      clustering, the types of technology we use if there is a
   11      compromise.      And so it doesn't necessarily mean that we
   12      are not going to catch attacks that are employing IP
   13      evasion.
   14                  Q.    Could an attacker black list both Microsoft
   15      IP addresses and Proxify IP addresses to redirect safe
   16      Safe Links to a benign site every time Safe Links
   17      connects to the site?
   18                  A.    An attacker can choose to black list
   19      anyone.
   20                  Q.    Yeah.    So if -- can an attacker black list
   21      both Microsoft IP addresses and Proxify IP addresses to
   22      redirect Safe Links to a benign site every time Safe
   23      Links connects?
   24                  A.    They could choose to do that, but if they
   25      did that they are telling us something about them.              You

                                      Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 24 of 32



                                                                               Page 162

    1                          THE WITNESS:       I'm sorry.          Go ahead.
    2                          MS. LOVETT:       The objection is
    3                  mischaracterizes testimony.                 Go ahead.
    4                  A.      The detonation service sends get requests
    5      to -- so we can evaluate the pages as the user would see
    6      it.    Regarding Safe Links, the portion of Safe Links that
    7      are not the detonation service I do not know if they do
    8      head requests.        I don't recall that information.
    9      BY MR. MARTIN:
   10                  Q.      Okay.    And you said Sonar is the
   11      detonation?
   12                  A.      Yes.    Sonar is a detonation service.              It is
   13      its own service.
   14                  Q.      Okay.
   15                  A.      But it is a feature of Safe Links.
   16                  Q.      Okay.    So let's rephrase it then using
   17      Sonar.      Again, this is in 2020, if Safe
   18      Links connected -- I'm sorry, we are replacing Safe Links
   19      to Sonar.        If Sonar connected to the attacker's web page,
   20      where would Sonar had been redirected to in this example?
   21                  A.      If an attacker was using IP evasion where
   22      Sonar attempted to use that web page and that attacker
   23      determined that our traffic was coming from Microsoft IP
   24      ranges and that attacker wanted to show Website B instead
   25      of Website A, as an example, that could be possible.

                                        Veritext Legal Solutions
        800-726-7007                                                              305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 25 of 32



                                                                     Page 163

    1                  Q.   I'm sorry, just to clarify, what could be
    2      possible?
    3                  A.   So again, just going back to our definition
    4      of IP evasion, an attacker can create a link where when
    5      Sonar visits that link the attacker can determine the IP
    6      ranges of our visit.      If they decide, if they determine
    7      our visit from Sonar detonation is coming from
    8      Microsoft's IP range they can choose to use that
    9      information to display whatever web page they wish to.
   10                  Q.   So in that situation the Sonar would be
   11      redirected to a phishing site in this example?
   12                  A.   If that's what the attacker wanted to do
   13      then it's a possibility, yeah.
   14                  Q.   Is that the case of even though Microsoft
   15      used IP Anonymization in 2020?
   16                  A.   Is what the case?
   17                  Q.   That the attacker could -- would be -- that
   18      it would be redirected to the phishing site doing IP
   19      evasion as you mentioned, could that be the case even
   20      though Microsoft did IP Anonymization in 2020?
   21                  A.   The purpose of using anonymization
   22      infrastructure was to be able to show ranges that are not
   23      attributed to Microsoft so that if an attacker was
   24      looking for Microsoft attributed IP ranges they would not
   25      see that and we would have the opportunity to do, as you

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 26 of 32



                                                                      Page 165

    1      think that's exactly what we are discussing in your
    2      example.      I believe I'm answering your question.
    3                  Q.     Okay.    So earlier we were talking about how
    4      the IP Anonymization was used only whenever an URL
    5      returned a non-200 status code, correct?
    6                  A.     Yes, non-200 or non-zero.
    7                  Q.     Yes.    And so in this example the URL
    8      returned a 200 OK status code.              So in this case the URL
    9      would not have been redirected to Proxify, correct?
   10                  A.     It's possible it may not have been in that
   11      case, yes.       But again, as I've said previously when we
   12      see new and emerging threats and new behavior we will
   13      evolve our technology to advance the state of the art.
   14      You can think of them as bug or new feature requests.
   15                         And as I noted we wanted to enable the
   16      ability to route the traffic that you mentioned, you
   17      know, traffic such as 200 OK, and as I've testified
   18      previously, we have been developing that's technology for
   19      some time and we've actually rolled that technology out.
   20      And so, you know, our work is never done.              You can't sort
   21      of take a point in time and decide that's how we approach
   22      problems because the attack landscape doesn't work that
   23      way, you know, and neither do we.
   24                         Obviously, our health monitoring systems,
   25      the feedback we get back from customer, the red teams

                                       Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 27 of 32



                                                                        Page 167

    1      that technology and make it work correctly.
    2                        And so as you noted, it may not have been
    3      available when we started, but certainly it is available,
    4      and we knew about it, and we were evolving the technology
    5      to advance the state of the art.                And that's what I
    6      wanted to clarify.
    7                  Q.    Okay.   I appreciate that.
    8                        So just so I'm understanding so while
    9      things were in the works in 2020, this URL in this
   10      example would not have been routed through Proxify
   11      because it returned a 200 OK status, correct?
   12                  A.    If an URL -- when we first launched IP
   13      anonymization, if an URL gave us a 200 OK we would not
   14      have routed to Proxify as noted by the documentation we
   15      reviewed previously where the -- it was stated we used
   16      non-200 OK, non-zero.         And subsequently we changes that
   17      criteria as we have discussed prior.
   18                        MR. MARTIN:        Aaron, can you show the
   19                  targeted PDF?
   20                        (Plaintiff's No. 20 was marked for
   21                  identification.)
   22      BY MR. MARTIN:
   23                  Q.    Okay.   Looking at another example here.               In
   24      this case the hypothetical target company has an internet
   25      address of 172.217.0.132; do you see that?

                                       Veritext Legal Solutions
        800-726-7007                                                           305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 28 of 32



                                                                       Page 170

    1                         MS. LOVETT:      I'm going to object to the
    2                   incomplete hypothetical.          Go ahead.
    3                   A.    I'm not sure what the question is here.
    4      Sorry, I guess I -- my okay was, okay, I heard what you
    5      said.       I wasn't answering your question.          I'm still
    6      trying to figure out what the question here is.
    7      BY MR. MARTIN:
    8                   Q.    Yeah.   There is no question, we were just
    9      going through it to see if you understood what this is
   10      indicating.
   11                         So my question is:          In this hypothetical
   12      would the web age redirect Safe Links to paypal.com every
   13      time Safe Links connects to the web page?
   14                   A.    I think we covered this in the prior
   15      example.       An attacker can decide to route a visitor to
   16      whatever web page they wish by looking at the inbound IP
   17      range, originating IP ranges.             Those IP ranges could be
   18      Microsoft IP ranges in the prior example.
   19                         So an attacker, again, can evaluate from
   20      what origin a visitor is coming from, determine its IP
   21      address, and then decide what page to show that person.
   22      That's a common functionality today for benign use, and
   23      it's certainly a way attackers conduct attacks.
   24                   Q.    Okay.   Yes, so this is the targeted
   25      specific tenant or user that we discussed earlier today,

                                      Veritext Legal Solutions
        800-726-7007                                                          305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 29 of 32



                                                                     Page 189

    1      in an e-mail and I have Zscaler as my outbound network
    2      routing to the internet, and an attacker is looking for
    3      those Zscaler IP ranges to decide whether or not to show
    4      a clean or bad payload, and the fact they see those
    5      ranges they are going to show a clean payload, well, in
    6      that case the user only sees the benign payload and they
    7      are protected.
    8                  Q.   Okay.   So are those expected outcomes
    9      because Sonar and the customer are accessing the internet
   10      through the same IP ranges?
   11                  A.   No.   The outcome, the potential flaw is a
   12      benefit, Item Number 1 has nothing to do with Sonar
   13      detonation service or Microsoft.
   14                  Q.   Okay.   In this scenario, in these
   15      scenarios, would Sonar or the customer be accessing the
   16      same IP addresses?
   17                  A.   It's possible.       If we were able to
   18      collaborate to Zscaler to route our detonation traffic
   19      out the Zscaler IP ranges then we would be using those
   20      same outbound IP ranges.
   21                  Q.   Okay.   So in that case the customer and
   22      Sonar would be accessing the internet through the same IP
   23      addresses?
   24                  A.   The same Zscaler IP ranges.
   25                  Q.   Okay.   And was this hypothesis, was Zscaler

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 30 of 32



                                                                     Page 196

    1      You can think of it as the forensic analysis to kind of
    2      figure out what happened.
    3                  Q.   Okay.   So this user got compromised, and
    4      this is basically, you called it a forensic analysis of
    5      identifying how she got compromised?
    6                  A.   Yeah, how she was lured to sharing or
    7      credentials on a phishing site, just to be precise.
    8                  Q.   Okay.   In the box there is -- so there is a
    9      snapshot, I guess, on the e-mail and right below that
   10      there is a box that says, "long time network message ID
   11      URL domain."     So you see that?
   12                  A.   Yes.
   13                  Q.   And at the very last column there it says,
   14      "URL action."     Do you see that?
   15                  A.   Yes.
   16                  Q.   And underneath it, it says, "redirect to
   17      original URL."     What does that mean?
   18                  A.   So the box, if you notice the callout box
   19      in the red, she only clicked on one URL in the previous
   20      seven days, it was not known to be bad, and a click
   21      through was allowed.      It means that when the user clicked
   22      on the URL, that user was allowed to pass through and
   23      visit the URL.
   24                  Q.   Okay.   That's why it says, "redirect to
   25      original URL?"

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 31 of 32



                                                                      Page 238

    1                                CERTIFICATE OF OATH

    2

    3            THE STATE OF FLORIDA )

    4            COUNTY OF PALM BEACH )

    5

    6

    7                           I, the undersigned authority, certify that

    8

    9            Amar Patel appeared remotely before me and was duly sworn

   10

   11            on the 10th day of March, 2021.

   12

   13                           Signed this 14th day of March, 2021.

   14

   15

   16

   17

   18

   19

   20                               <%11977,Signature%>

   21                           _________________________________

   22                           Dianelis Hernandez, FPR

   23                           Notary Public - State of Florida

   24                           My Commission No. GG136887

   25                           My Commission Expires: 9/23/2021

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-5 Entered on FLSD Docket 07/09/2021 Page 32 of 32



                                                                      Page 239

    1                              CERTIFICATE OF REPORTER

    2

    3            THE STATE OF FLORIDA )

    4            COUNTY OF PALM BEACH )

    5

    6                             I, Dianelis Hernandez, Florida

    7            Professional Reporter, certify that I was authorized to

    8            and did stenographically report the deposition of Amar

    9            Patel remotely, pages 1 through 237; that a review of the

   10            transcript was requested; and that the transcript is a

   11            true and complete record of my stenographic notes.

   12                             I further certify that I am not a

   13            relative, employee, attorney, or counsel of any of the

   14            parties, nor am I a relative or employee of any of the

   15            parties' attorney or counsel connected with the action,

   16            nor am I financially interested in the action.

   17

   18                           DATED this 14th day of March, 2021.

   19

   20

   21

   22

   23                              <%11977,Signature%>

   24                           _____________________________

   25                           Dianelis Hernandez, FPR

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
